Exhibit 10.1

 

SIXTH AMENDMENT TO

AMENDED AND RESTATED SENIOR SECURED REVOLVING CREDIT AGREEMENT

 

This SIXTH AMENDMENT TO AMENDED AND RESTATED SENIOR SECURED REVOLVING CREDIT
AGREEMENT (this “Amendment”) is dated as of November 16, 2018, to be effective
as of the Amendment Effective Date (defined below) and is entered into by and
between HALCÓN RESOURCES CORPORATION, as “Borrower”, each of the undersigned
Guarantors (together with the Borrower, the “Obligors”), each of the undersigned
Lenders party to the Credit Agreement, and JPMORGAN CHASE BANK, N.A., as
Administrative Agent.

 

RECITALS

 

Reference is made to the Amended and Restated Senior Secured Revolving Credit
Agreement dated as of September 7, 2017, among the Borrower, a corporation duly
formed and existing under the laws of the State of Delaware, each of the Lenders
and other parties from time to time party thereto and JPMorgan Chase Bank, N.A.,
as Administrative Agent for the Lenders, as amended by the First Amendment dated
as of November 1, 2017, the Second Amendment dated as of February 2, 2018, the
Third Amendment dated as of May 2, 2018, the Fourth Amendment dated as of
July 12, 2018 and the Fifth Amendment dated as of November 7, 2018 (such
agreement, as the same may be further amended, supplemented, restated or
otherwise modified from time to time, the “Credit Agreement”).  Unless otherwise
stated in this Amendment, any reference to a “Section” shall be deemed a
reference to the applicable Section of the Credit Agreement and capitalized
terms used but not defined herein shall have the meanings given to such terms in
the Credit Agreement.

 

WHEREAS, the Borrower has requested and the Administrative Agent and the Lenders
party hereto have agreed to enter into this Amendment, and modify certain
provisions of the Credit Agreement, all as set forth herein.

 

NOW, THEREFORE, to induce the Administrative Agent and the Lenders to enter into
this Amendment and in consideration of the premises and the mutual covenants
herein contained, for good and valuable consideration the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

 

ARTICLE I
AMENDMENTS TO CREDIT AGREEMENT

 

Section 1.01                 Amendment to Section 1.02.  The following defined
terms are hereby amended or added in the appropriate alphabetical order as
follows:

 

“Additional Lender” has the meaning assigned to such term in Section 2.06(c)(i).

 

“Additional Lender Certificate” has the meaning assigned to such term in
Section 2.06(c)(ii)(E).

 

1

--------------------------------------------------------------------------------



 

“Lenders” means the Persons listed on Annex I and any Person that shall have
become a party hereto pursuant to an Assignment and Assumption and any Person
that shall have become a party hereto as an Additional Lender pursuant to
Section 2.06(c) other than, in each case, any such Person that ceases to be a
party hereto pursuant to an Assignment and Assumption.

 

“Maximum Credit Amount” means, as to each Lender, the amount set forth opposite
such Lender’s name on Annex I under the caption “Maximum Credit Amounts”, as the
same may be (a) reduced or terminated from time to time in connection with a
reduction or termination of the Aggregate Maximum Credit Amounts pursuant to
Section 2.06(a), (b) modified from time to time pursuant to Section 2.06(c) or
(c) modified from time to time pursuant to any assignment permitted by
Section 12.04(b).

 

“Maximum Credit Amount Increase Certificate” has the meaning assigned to such
term in Section 2.06(c)(ii)(D).

 

Section 1.02     Amendment to Section 2.02(d).  Section 2.02(d) is hereby
amended by deleting such Section in its entirety and replacing it with the
following:

 

“(d)                           Notes.  Each Lender shall maintain in accordance
with its usual practice an account or accounts evidencing the indebtedness of
the Borrower to such Lender resulting from each Loan made by such Lender,
including the amounts of principal and interest payable and paid to such Lender
from time to time hereunder.  The Administrative Agent shall maintain accounts
in which it shall record (i) the amount of each Loan made hereunder, the Type
thereof and the Interest Period applicable thereto, (ii) the amount of any
principal or interest due and payable or to become due and payable from the
Borrower to each Lender hereunder and (iii) the amount of any sum received by
the Administrative Agent hereunder for the account of the Lenders and each
Lender’s share thereof.  The entries made in the accounts maintained pursuant to
this Section 2.02(d) shall be prima facie evidence of the existence and amounts
of the obligations recorded therein; provided that the failure of any Lender or
the Administrative Agent to maintain such accounts or any error therein shall
not in any manner affect the obligation of the Borrower to repay the Loans in
accordance with the terms of this Agreement.  Any Lender may request that Loans
made by it be evidenced by a Note.  In such event, the Borrower shall prepare,
execute and deliver to such Lender a Note payable to such Lender and
substantially in the form of Exhibit A dated, in the case of (i) any Lender
party hereto as of the date of this Agreement, as of the date of this Agreement,
(ii) any Lender that becomes a party hereto pursuant to an Assignment and
Assumption, as of the effective date of the Assignment and Assumption, or
(iii) any Additional Lender that becomes a Lender party hereto in connection
with an increase in the Aggregate Maximum Credit Amounts pursuant to
Section 2.06(c), payable to such Lender in a principal amount equal to its
Maximum Credit Amount as in effect on such date, and otherwise duly completed. 
Thereafter, the Loans evidenced by such Note and interest thereon shall at all
times (including after assignment pursuant to Section

 

2

--------------------------------------------------------------------------------



 

12.04) be represented by one or more Notes in such form payable to the payee
named therein (or, if such Note is a registered note, to such payee and its
registered assigns).  In the event that any Lender’s Maximum Credit Amount
increases or decreases for any reason (whether pursuant to Section 2.06,
Section 12.04(b) or otherwise), the Borrower shall deliver or cause to be
delivered on the effective date of such increase or decrease, a new Note payable
to such Lender in a principal amount equal to its Maximum Credit Amount after
giving effect to such increase or decrease, and otherwise duly completed.  The
date, amount, Type, interest rate and, if applicable, Interest Period of each
Loan made by each Lender, and all payments made on account of the principal
thereof, shall be recorded by such Lender on its books for its Note, and, prior
to any transfer, may be endorsed by such Lender on a schedule attached to such
Note or any continuation thereof or on any separate record maintained by such
Lender.  Failure to make any such notation or to attach a schedule shall not
affect any Lender’s or the Borrower’s rights or obligations in respect of such
Loans or affect the validity of such transfer by any Lender of its Note.

 

Section 1.03     Amendment to Section 2.06.  Section 2.06 is hereby amended by
deleting its title and replacing it with “Termination, Reduction and Optional
Increase in Aggregate Maximum Credit Amounts” and adding the following new
Section 2.06(c):

 

“(c)                            Optional Increase in Aggregate Maximum Credit
Amounts.

 

(i)                                     Subject to the conditions set forth in
Section 2.06(c)(ii), the Borrower may increase the Aggregate Maximum Credit
Amounts then in effect by increasing the Maximum Credit Amount of a Lender or,
with the written consent of the Administrative Agent and each Issuing Bank (such
consent not to be unreasonably withheld or delayed), by causing a Person that at
such time is not a Lender to become a Lender (an “Additional Lender”). 
Notwithstanding anything to the contrary contained in this Agreement, in no case
shall an Additional Lender be the Borrower or an Affiliate of the Borrower.

 

(ii)                                  Any increase in the Aggregate Maximum
Credit Amounts shall be subject to the following additional conditions:

 

(A)                               such increase shall not be less than
$25,000,000 and all such increases pursuant to this Section 2.06 shall not
exceed $1,000,000,000 in the aggregate;

 

(B)                               no Default shall have occurred and be
continuing on the effective date of such increase;

 

(C)                               no Lender’s Maximum Credit Amount may be
increased without the consent of such Lender;

 

(D)                               if the Borrower elects to increase the
Aggregate Maximum Credit Amounts by increasing the Maximum Credit Amount of an
existing

 

3

--------------------------------------------------------------------------------



 

Lender, the Borrower and such Lender shall execute and deliver to the
Administrative Agent a certificate substantially in the form of Exhibit L (a
“Maximum Credit Amount Increase Certificate”);

 

(E)                                if the Borrower elects to increase the
Aggregate Maximum Credit Amounts by causing an Additional Lender to become a
party to this Agreement, then the Borrower and such Additional Lender shall
execute and deliver to the Administrative Agent a certificate substantially in
the form of Exhibit M (an “Additional Lender Certificate”), together with an
Administrative Questionnaire and a processing and recordation fee of $3,500, and
the Borrower shall (1) if requested by the Additional Lender, deliver a Note
payable to such Additional Lender in a principal amount equal to its Maximum
Credit Amount, and otherwise duly completed and (2) pay any applicable fees as
may have been agreed to between the Borrower, the Additional Lender and/or the
Administrative Agent; and

 

(F)                                 the Borrower shall deliver or cause to be
delivered any customary legal opinions or other documents (including, without
limitation, a resolution duly adopted by the board of directors (or equivalent
body) of each Loan Party authorizing such increase in the Aggregate Maximum
Credit Amounts) in connection with such increase in the Aggregate Maximum Credit
Amounts to the extent reasonably requested by the Administrative Agent.

 

(iii)                               Subject to acceptance and recording thereof
pursuant to Section 2.06(c)(iv), from and after the effective date specified in
the Maximum Credit Amount Increase Certificate or the Additional Lender
Certificate (or if any Eurodollar Borrowings are outstanding, then the last day
of the Interest Period in respect of such Eurodollar Borrowings, unless the
Borrower has paid compensation required by Section 5.02):

 

(A) the amount of the Aggregate Maximum Credit Amounts shall be increased as set
forth therein, and

 

(B) in the case of an Additional Lender Certificate, any Additional Lender party
thereto shall be a party to this Agreement and have the rights and obligations
of a Lender under this Agreement and the other Loan Documents.

 

In addition, the Lender or the Additional Lender, as applicable, shall purchase
a pro rata portion of the outstanding Loans (and participation interests in
Letters of Credit) of each of the other Lenders (and such Lenders hereby agree
to sell and to take all such further action to effectuate such sale) such that
each Lender (including any Additional Lender, if applicable) shall hold its
Applicable Percentage of the

 

4

--------------------------------------------------------------------------------



 

outstanding Loans (and participation interests) after giving effect to the
increase in the Aggregate Maximum Credit Amounts.

 

(iv)                              Upon its receipt of a duly completed Maximum
Credit Amount Increase Certificate or an Additional Lender Certificate, executed
by the Borrower and the Lender or by the Borrower and the Additional Lender
party thereto, as applicable, the written consent of the Administrative Agent
and each Issuing Bank referred to in Section 2.06(c)(i), the processing and
recording fee referred to in Section 2.06(c)(ii), and the Administrative
Questionnaire referred to in Section 2.06(c)(ii), if applicable, the
Administrative Agent shall accept such Maximum Credit Amount Increase
Certificate or Additional Lender Certificate and record the information
contained therein in the Register required to be maintained by the
Administrative Agent pursuant to Section 12.04(b)(iv).  No increase in the
Aggregate Maximum Credit Amounts shall be effective for purposes of this
Agreement unless it has been recorded in the Register as provided in this
Section 2.06(c)(iv).

 

(v)                                 Upon any increase in the Aggregate Maximum
Credit Amounts pursuant to this Section 2.06(c), Annex I to this Agreement shall
be automatically amended to reflect any changes in the Lenders’ Maximum Credit
Amounts and any resulting changes in the Lenders’ Applicable Percentages.”

 

Section 1.04     Amendment to Section 5.02.  Section 5.02 is hereby amended by
deleting such Section in its entirety and replacing it with the following:

 

“Section 5.02                       Break Funding Payment.  In the event of
(a) the payment of any principal of any Eurodollar Loan other than on the last
day of an Interest Period applicable thereto (including as a result of an Event
of Default), (b) the conversion of any Eurodollar Loan into an ABR Loan other
than on the last day of the Interest Period applicable thereto, or (c) the
failure to borrow, convert, continue or prepay any Eurodollar Loan on the date
specified in any notice delivered pursuant hereto, (d) an increase in the
Aggregate Maximum Credit Amounts pursuant to Section 2.06(c) on a day other than
the last day of the Interest Period in respect of outstanding Eurodollar
Borrowings, or (e) the assignment of any Eurodollar Loan other than on the last
day of the Interest Period applicable thereto as a result of a request by the
Borrower pursuant to Section 5.04(b), then, in any such event, the Borrower
shall compensate each Lender for the loss, cost and expense attributable to such
event.  In the case of a Eurodollar Loan, such loss, cost or expense to any
Lender shall be deemed to include an amount determined by such Lender to be the
excess, if any, of (i) the amount of interest which would have accrued on the
principal amount of such Loan had such event not occurred, at the Adjusted LIBO
Rate that would have been applicable to such Loan, for the period from the date
of such event to the last day of the then current Interest Period therefor (or,
in the case of a failure to borrow, convert or continue, for the period that
would have been the Interest Period for such Loan), over (ii) the amount of
interest which would accrue on such principal amount for such period at the
interest rate which such Lender

 

5

--------------------------------------------------------------------------------



 

would bid were it to bid, at the commencement of such period, for dollar
deposits of a comparable amount and period from other banks in the eurodollar
market.

 

Section 1.05     Amendment to Exhibits.  The Exhibits are hereby amended by
adding Exhibits L and M attached hereto.

 

ARTICLE II

BORROWING BASE

 

From and after the date the Administrative Agent receives the Water Business
Asset Sale Notice, the Borrowing Base shall be $350.0 million until the next
Redetermination Date.  Notwithstanding the foregoing, the Borrowing Base may be
subject to further adjustments from time to time in accordance with the Credit
Agreement.

 

ARTICLE III

ASSIGNMENTS AND REALLOCATIONS

 

From and after the date the Administrative Agent receives the Water Business
Asset Sale Notice, the Lenders have agreed among themselves, in consultation
with the Borrower, to reduce the Aggregate Maximum Credit Amounts to
$275,000,000 and to reallocate their respective Commitments, Maximum Credit
Amounts and Revolving Credit Exposures.  The Administrative Agent and the
Borrower hereby consent to such reallocation.  On the Amendment Effective Date
and after giving effect to such reallocations, the Applicable Percentage and
Maximum Credit Amount of each Lender shall be as set forth on Annex I of this
Amendment, which Annex I supersedes and replaces Annex I to the Credit
Agreement.  Each Lender hereby consents and agrees to the Applicable Percentages
and Maximum Credit Amounts set forth in Annex I.  Such reallocation shall be
deemed to have been made pursuant to the terms of the Assignment and Assumption
Agreement attached as Exhibit F to the Credit Agreement as if all of the Lenders
had executed an Assignment and Assumption Agreement with respect to such
allocation (with the Effective Date (as defined therein) being the Amendment
Effective Date).  In connection with the assignments in this Amendment and for
purposes of such assignments only, the Lenders, the Administrative Agent and the
Borrower waive (a) any breakage costs under Section 5.02 and (b) the processing
and recordation fee under Section 12.04(b)(ii)(C).

 

ARTICLE IV
CONDITIONS PRECEDENT

 

This Amendment shall become effective on the date (the “Amendment Effective
Date”) when each of the following conditions are satisfied (or waived in
accordance with Section 12.02):

 

Section 4.01     Amendment.  The Administrative Agent shall have received a
counterpart of this Amendment signed by the Borrower and all of the Lenders.

 

Section 4.02     Fees.  The Administrative Agent and the Lenders shall have
received all fees and other amounts due and payable on or prior to the Amendment
Effective Date, including,

 

6

--------------------------------------------------------------------------------



 

to the extent invoiced, reimbursement or payment in full of all out of pocket
expenses required to be reimbursed or paid by the Borrower under the Credit
Agreement.

 

Section 4.03     Notes.  The Administrative Agent shall have received executed
Notes reflecting the amounts set forth on Annex I hereto for each Lender that
request one.

 

Section 4.04     No Default; No Material Adverse Effect.  At the time of and
immediately after giving effect to this Amendment, (a) no Default or Event of
Default shall have occurred and be continuing and (b) no event or events shall
have occurred which individually or in the aggregate could reasonably be
expected to have a Material Adverse Effect.

 

The Administrative Agent is hereby authorized and directed to declare this
Amendment to be effective when it has received documents confirming or
certifying, to the satisfaction of the Administrative Agent, compliance with the
conditions set forth in this Article IV or the waiver of such conditions as
permitted in Section 12.02.  Such declaration shall be final, conclusive and
binding upon all parties to the Credit Agreement for all purposes.

 

ARTICLE V
MISCELLANEOUS

 

Section 5.01     Confirmation.  The provisions of the Credit Agreement shall
remain in full force and effect following the effectiveness of this Amendment.

 

Section 5.02     Ratification and Affirmation; Representations and Warranties. 
Each Obligor hereby (a) acknowledges the terms of this Amendment; (b) ratifies
and affirms its obligations under, and acknowledges, renews and extends its
continued liability under, each Loan Document to which it is a party and agrees
that each Loan Document to which it is a party remains in full force and effect,
except as expressly amended hereby, and (c) represents and warrants to the
Lenders that on and as of the date hereof, and immediately after giving effect
to the terms of this Amendment: (i) all of the representations and warranties
contained in each Loan Document to which it is a party are true and correct in
all material respects (except those which have a materiality qualifier, which
shall be true and correct as so qualified), except to the extent any such
representations and warranties are expressly limited to an earlier date, in
which case, such representations and warranties shall continue to be true and
correct as of such specified earlier date; (ii) no Default or Event of Default
has occurred and is continuing and (iii) no event or events have occurred which
individually or in the aggregate could reasonably be expected to have a Material
Adverse Effect.

 

Section 5.03     Loan Document.  This Amendment is a Loan Document.

 

Section 5.04     Counterparts.  This Amendment may be executed by one or more of
the parties hereto in any number of separate counterparts, and all of such
counterparts taken together shall be deemed to constitute one and the same
instrument.  Delivery of this Amendment by facsimile or electronic transmission
in portable document format (.pdf) shall be effective as delivery of a manually
executed counterpart hereof.

 

Section 5.05     NO ORAL AGREEMENT.  THIS AMENDMENT, THE CREDIT AGREEMENT AND
THE OTHER LOAN DOCUMENTS EXECUTED IN CONNECTION

 

7

--------------------------------------------------------------------------------



 

HEREWITH AND THEREWITH REPRESENT THE FINAL AGREEMENT BETWEEN THE PARTIES AND
MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR UNWRITTEN ORAL
AGREEMENTS OF THE PARTIES.  THERE ARE NO ORAL AGREEMENTS BETWEEN THE PARTIES.

 

Section 5.06     GOVERNING LAW.  THIS AMENDMENT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

 

Section 5.07     Severability.  Any provision of this Amendment which is
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.

 

Section 5.08     Successors and Assigns.  This Amendment shall be binding upon
and inure to the benefit of the parties hereto and their respective successors
and assigns.

 

Section 5.09     No Waiver.  Neither the execution by the Administrative Agent
or the Majority Lenders of this Amendment, nor any other act or omission by the
Administrative Agent or the Majority Lenders or their respective officers in
connection herewith, shall be deemed a waiver by the Administrative Agent or the
Majority Lenders of any defaults which may exist or which may occur in the
future under the Credit Agreement and/or the other Loan Documents (collectively,
“Violations”).  Similarly, nothing contained in this Amendment shall directly or
indirectly in any way whatsoever either: (i) impair, prejudice or otherwise
adversely affect the Administrative Agent’s or any Lender’s right at any time to
exercise any right, privilege or remedy in connection with the Loan Documents
with respect to any Violations, (ii) amend or alter any provision of the Credit
Agreement, the other Loan Documents, or any other contract or instrument, except
as expressly set forth herein, or (iii) constitute any course of dealing or
other basis for altering any obligation of the Borrower or any right, privilege
or remedy of the Administrative Agent or the Lenders under the Credit Agreement,
the other Loan Documents, or any other contract or instrument.  Nothing in this
Amendment shall be construed to be a waiver by the Administrative Agent or the
Lenders of any Violations.

 

[Counterpart signature pages follow.]

 

8

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, each of the undersigned has caused its duly authorized
officer to execute and deliver this Amendment as of the date first written
above.

 

BORROWER:

HALCÓN RESOURCES CORPORATION

 

 

 

By:

/s/ Mark J. Mize

 

 

Name:

Mark J. Mize

 

 

Title:

Executive Vice President, Chief Financial Officer and Treasurer

 

Signature Page to Sixth Amendment to Amended and Restated Senior Secured
Revolving Credit Agreement

Halcón Resources Corporation

 

--------------------------------------------------------------------------------



 

GUARANTORS:

HALCÓN HOLDINGS, INC.

 

HALCÓN RESOURCES OPERATING, INC.

 

HALCÓN ENERGY PROPERTIES, INC.

 

HALCÓN OPERATING CO., INC.

 

HALCÓN FIELD SERVICES, LLC

 

HALCÓN PERMIAN, LLC

 

 

 

By:

/s/ Mark J. Mize

 

Name:

Mark J. Mize

 

Title:

Executive Vice President, Chief Financial Officer and Treasurer

 

Signature Page to Sixth Amendment to Amended and Restated Senior Secured
Revolving Credit Agreement

Halcón Resources Corporation

 

--------------------------------------------------------------------------------



 

 

JPMORGAN CHASE BANK, N.A.,

 

as Administrative Agent and a Lender

 

 

 

By:

/s/ Darren Vanek

 

 

Name:

Darren Vanek

 

 

Title:

Executive Director

 

Signature Page to Sixth Amendment to Amended and Restated Senior Secured
Revolving Credit Agreement

Halcón Resources Corporation

 

--------------------------------------------------------------------------------



 

 

BMO HARRIS BANK N.A.

 

as a Lender

 

 

 

By:

/s/ Melissa Guzmann

 

 

Name:

Melissa Guzmann

 

 

Title:

Director

 

Signature Page to Sixth Amendment to Amended and Restated Senior Secured
Revolving Credit Agreement

Halcón Resources Corporation

 

--------------------------------------------------------------------------------



 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION

 

as a Lender

 

 

 

By:

/s/ Todd C. Fogle

 

 

Name:

Todd C. Fogle

 

 

Title:

Director

 

Signature Page to Sixth Amendment to Amended and Restated Senior Secured
Revolving Credit Agreement

Halcón Resources Corporation

 

--------------------------------------------------------------------------------



 

 

NATIXIS, NEW YORK BRANCH,

 

as a Lender

 

 

 

By:

/s/ Timothy Polvado

 

 

Name:

Timothy Polvado

 

 

Title:

Managing Director

 

 

 

 

 

By:

/s/ Arnaud Roberdet

 

 

Name:

Arnaud Roberdet

 

 

Title:

Vice President

 

Signature Page to Sixth Amendment to Amended and Restated Senior Secured
Revolving Credit Agreement

Halcón Resources Corporation

 

--------------------------------------------------------------------------------



 

 

ROYAL BANK OF CANADA,

 

as a Lender

 

 

 

By:

/s/ Jay T. Sartain

 

 

Name:

Jay T. Sartain

 

 

Title:

Authorized Signatory

 

Signature Page to Sixth Amendment to Amended and Restated Senior Secured
Revolving Credit Agreement

Halcón Resources Corporation

 

--------------------------------------------------------------------------------



 

 

GOLDMAN SACHS LENDING PARTNERS LLC,

 

as a Lender

 

 

 

By:

/s/ Ryan Durkin

 

 

Name:

Ryan Durkin

 

 

Title:

Authorized Signatory

 

Signature Page to Sixth Amendment to Amended and Restated Senior Secured
Revolving Credit Agreement

Halcón Resources Corporation

 

--------------------------------------------------------------------------------



 

ANNEX I
LIST OF MAXIMUM CREDIT AMOUNTS

 

Aggregate Maximum Credit Amounts

 

Name of Lender

 

Applicable
Percentage

 

Maximum Credit
Amount

 

JPMorgan Chase Bank, N.A.

 

21.818

%

$

60,000,000.00

 

BMO Harris Bank N.A.

 

21.818

%

$

60,000,000.00

 

Wells Fargo Bank, National Association

 

12.727

%

$

35,000,000.00

 

Natixis, New York Branch

 

14.545

%

$

40,000,000.00

 

Royal Bank of Canada

 

14.545

%

$

40,000,000.00

 

Goldman Sachs Lending Partners LLC

 

14.545

%

$

40,000,000.00

 

TOTAL

 

100.0000

%

$

275,000,000.00

 

 

--------------------------------------------------------------------------------



 

EXHIBIT L

 

FORM OF MAXIMUM CREDIT

AMOUNT INCREASE CERTIFICATE

 

[          ], 20[    ]

 

To:

 

JPMorgan Chase Bank, N.A.,

 

 

as Administrative Agent

 

The Borrower, the Administrative Agent and certain Lenders and other agents have
heretofore entered into that certain Amended and Restated Senior Secured
Revolving Credit Agreement dated as of September 7, 2017 (as amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”). 
Capitalized terms not otherwise defined herein shall have the meaning given to
such terms in the Credit Agreement.

 

This Maximum Credit Amount Increase Certificate is being delivered pursuant to
Section 2.06(c) of the Credit Agreement.

 

Please be advised that the undersigned has agreed (a) to increase its Maximum
Credit Amount under the Credit Agreement effective [          ], 20[  ] from
$[          ] to $[          ] and (b) that it shall continue to be a party in
all respects to the Credit Agreement and the other Loan Documents.

 

Very truly yours,

 

 

 

HALCÓN RESOURCES CORPORATION

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

--------------------------------------------------------------------------------



 

Accepted and Agreed:

 

 

 

JPMorgan Chase Bank, N.A., as Administrative Agent

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

Accepted and Agreed:

 

 

 

[Name of Increasing Lender]

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

--------------------------------------------------------------------------------



 

EXHIBIT M

 

FORM OF ADDITIONAL LENDER CERTIFICATE

 

[               ], 20[    ]

 

To:

 

JPMorgan Chase Bank, N.A.,

 

 

as Administrative Agent

 

The Borrower, the Administrative Agent and certain Lenders and other agents have
heretofore entered into that certain Amended and Restated Senior Secured
Revolving Credit Agreement dated as of September 7, 2017 (as amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”). 
Capitalized terms not otherwise defined herein shall have the meaning given to
such terms in the Credit Agreement.

 

This Additional Lender Certificate is being delivered pursuant to
Section 2.06(c) of the Credit Agreement.

 

Please be advised that the undersigned has agreed (a) to become a Lender under
the Credit Agreement effective [          ], 20[   ] with a Maximum Revolving
Credit Amount of $[          ] and (b) that it shall be a party in all respects
to the Credit Agreement and the other Loan Documents.

 

This Additional Lender Certificate is being delivered to the Administrative
Agent together with (i) if the Additional Lender is a Foreign Lender, any
documentation required to be delivered by such Additional Lender pursuant to
Section 5.03(e) of the Credit Agreement, duly completed and executed by the
Additional Lender, and (ii) an Administrative Questionnaire in the form supplied
by the Administrative Agent, duly completed by the Additional Lender.

 

Very truly yours,

 

 

 

HALCÓN RESOURCES CORPORATION

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

--------------------------------------------------------------------------------



 

Accepted and Agreed:

 

 

 

JPMorgan Chase Bank, N.A., as Administrative Agent

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

Accepted and Agreed:

 

 

 

[Name of Additional Lender]

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

--------------------------------------------------------------------------------